Citation Nr: 0025494	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 20 percent rating for a 
left knee disability.  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304 (1999).  However, for the reasons explained below, 
a remand is necessary.  


REMAND

The veteran has asserted that his service-connected left knee 
disability is more severely disabling than the current rating 
reflects.  He has complained of increased pain and weakness 
in the joint which has limited his ability to walk as well as 
to work.  

The veteran was afforded VA orthopedic examinations in April 
1998 and July 1999.  However, the Board finds that these 
examinations are inadequate for the purpose of evaluating the 
veteran's service-connected left knee disability.  In this 
regard, the RO's attention is directed to the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1994).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It also held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the VA 
examinations did not evaluate the veteran's complaints of 
pain on movement and use in terms of additional range of 
motion loss.  

The Board also notes that, at present, the veteran's left 
knee disability is rated under Diagnostic Code (DC) 5257 for 
knee impairment.  He has also been diagnosed with post-
traumatic arthritis of the left knee.  The VA General Counsel 
has issued an opinion concluding that a claimant who has 
arthritis and instability of the knee may be rated separately 
for any limitation of motion and instability without 
violating the prohibition against pyramiding provided for in 
38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997).  

It appears that the veteran has been participating in a 
vocational rehabilitation program through a referral from VA.  
In a July 2000 summary, it was noted that a reassessment was 
to be made in August 2000 regarding the veteran's feasibility 
for employment.  Information related to this reassessment 
would be helpful in considering the veteran's claim; and if a 
VA vocational rehabilitation folder exists, it should be 
associated with the record.  In addition, a January 1999 
letter indicates that the veteran's ability to serve as a 
temporary housekeeping aid with VA due to his left knee 
disability was questioned.  In an October 1999 letter, the 
Office of Personnel Management (OPM) concurred with this 
opinion and informed the veteran that his medical condition 
presented an unacceptable safety and health risk which would 
adversely affect his ability to perform the duties of the 
position.  Nevertheless, the RO did not consider the grant of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  

Finally, the Board notes that, in January 2000, the veteran 
indicated that he had filed a claim for Social Security 
disability benefits.  Any records pertaining to a decision 
from that agency should be associated with the veteran's 
file.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected left knee disability 
since July 2000.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since July 2000.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO should obtain any records 
related to the veteran's vocational 
rehabilitation, and if he has a VA 
vocational rehabilitation folder, it 
should be associated with the claims 
file.  In addition, evaluation reports 
from Life's Work of Western PA should be 
asked to provide evaluation summaries of 
the veteran's vocational progress.

4.  The RO should obtain any 
administrative and medical records from 
the Social Security Administration 
pertaining to the veteran's application 
for disability benefits from that agency.  

5.  The RO should request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment since 1998, including time 
lost from such employment and jobs lost 
due to the service connected low back 
disability.  The veteran should also 
furnish signed authorizations so that his 
employment records may be requested from 
the Post Office where he reported he last 
worked in 1998.  Specifically, the VA 
needs verification of time lost from work 
due to the service connected left knee 
disability and the effect of this 
disability on the veteran's ability to 
carry out his job duties.  If special 
concessions were made by any employer 
because of the service connected low back 
disability, this information is also 
needed.  If the VA is unable to obtain 
this information, the veteran should be 
so notified and given an opportunity to 
do so.  In addition, the veteran should 
be advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting marked 
interference with his employment 
attributable to his left knee disability.  
If he has had any period of 
hospitalizations for his left knee in 
recent years, he should so indicate and 
provide signed authorizations so that the 
VA may obtain any medical records not 
already associated with the claims file.  
All additional evidence received in this 
regard should be permanently associated 
with the claims file.

6.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
orthopedic examination.

a.  General information for the examiner:  
The claims folder must be made available 
to the examiner for review prior to the 
examinations.  A copy of this Remand 
decision must be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.  

b.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should report the range 
of motion of the veteran's left knee, in 
degrees, and indicate the normal ranges 
of motion for that joint.  The examiner 
should note whether there is any 
subluxation or lateral instability of the 
left knee; and if so, should indicate 
whether the impairment would be 
considered slight, moderate, or severe.  
The examiner should describe all scars of 
the left knee associated with the 
service-connected disability and indicate 
whether they are tender and painful on 
objective demonstration or are poorly 
nourished with repeated ulceration.  If 
any scarring affects function of the left 
knee, this should be described as 
objectively as possible.  

II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's left knee; and, if feasible, 
these determinations must be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

III.  The examiner should be asked to 
express an opinion on whether pain in the 
left knee could significantly limit the 
veteran's functional ability during 
flare-ups or during periods of repeated 
use.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

8.  When the above development has been 
completed, the issue of entitlement to an 
increased rating for a left knee 
disability, including on an 
extraschedular basis, should be 
readjudicated by the RO.  This should 
include consideration of VAOPGCPREC 23-
97.  If the determination remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

